DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 67-74, 76 and 77 are pending in the application.  Claims 1-66 and 75 are cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/IL2018/050463, filed April 26, 2018, which claims priority to Israel Patent Application No. 251949 filed on April 26, 2017.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating multiple sclerosis comprising administering a therapeutically effective amount of a compound of Formula (I) is novel and unobvious over the prior art.  The closest prior art is PubChem CID: 6371770;IUPAC Name: methyl 3-[(2E)-2-[cyano(thiophen-2-ylsulfonyl)methylidene]hydrazinyl] thiophene-2-carboxylate (2005)(referred to herein as PubChem CID:6371770): URL: <https://pubchem.ncbi.nlm.nih.gov/compound/6371770 (cited previously) in view of PubChem Bioassay Record for AID 540299 (2011) URL  https://pubchem.ncbi.nlm.nih.gov/bioassay/540299 (referred to herein as PubChem Bioassay Record 6371770), which teaches unrelated bioassays conducted using a compound that meets the limitations of Formula (I); however, there is no teaching, suggestion or motivation in this prior art or its combination with any other prior art of record for the claimed method of treatment of multiple sclerosis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 67-74, 76 and 77, renumbered 1-10 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625